                                         Case 3:20-cv-04468-EMC Document 40 Filed 11/19/20 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAN FRANCISCO BAY AREA RAPID                         Case No. 20-cv-04468-EMC
                                         TRANSIT DISTRICT,
                                   8
                                                         Plaintiff,                           ORDER DENYING DEFENDANTS’
                                   9                                                          MOTIONS TO DISMISS
                                                  v.
                                  10                                                          Docket Nos. 15, 18, 20
                                         NATIONAL UNION FIRE INSURANCE
                                  11     COMPANY, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15           Plaintiff San Francisco Bay Area Rapid Transit District (“SF BART”) filed this suit against

                                  16   Midwest Employers Casualty Company (“Midwest”), National Union Fire Insurance Company

                                  17   (“National”), and Westport Insurance Company (“Westport”) (collectively, “Defendants”).

                                  18   Defendants insured SF BART at different periods in time between July 1, 1992, and July 1, 2006.

                                  19   SF BART raises two causes of action for (1) breach of contract; and (2) declaratory relief.

                                  20           Pending before the Court are Defendants’ independently filed motions to dismiss pursuant

                                  21   to Federal Rule of Civil Procedure 12(b)(6). All three motions raise the same grounds for

                                  22   dismissal: (1) judicial estoppel; (2) collateral estoppel; (3) failure to state a claim for breach of

                                  23   contract; and (4) failure to state a claim for declaratory relief. Having considered the parties’

                                  24   briefs, accompanying submissions, and the oral argument of counsel, the Court DENIES

                                  25   Defendants’ motions to dismiss.

                                  26                                                  BACKGROUND

                                  27           Factual Background

                                  28           SF BART’s complaint alleges as follows. SF BART hired Michael Gonsolin as a police
                                         Case 3:20-cv-04468-EMC Document 40 Filed 11/19/20 Page 2 of 11




                                   1   officer in 1979. See Docket No. 1-1 (“Compl.”), ¶ 13. Gonsolin retired on September 11, 2005,

                                   2   and was diagnosed with multiple myeloma on or about October 31, 2006. Id. ¶¶ 14, 15. SF

                                   3   BART is a self-insured rapid transit district obligated to provide workers’ compensation benefits

                                   4   to its employees. Id. ¶ 1. Therefore, SF BART held workers’ compensation insurance from

                                   5   various insurers for the relevant time period, as follows:

                                   6              •   Gen Re: July 1, 1985, through July 1, 1992. Midwest Mot. at 2.

                                   7              •   National: July 1, 1992, through July 1, 2001. Compl. ¶ 7.

                                   8              •   Westport (f/k/a Employers Reinsurance Corporation): July 1, 2001, through

                                   9                  July 1, 2002. Id. ¶ 9.

                                  10              •   Midwest: July 1, 2002, through July 1, 2006. Id. ¶ 11.

                                  11   All of these insurance policies, including non-party Gen Re’s policy, cover bodily injury by

                                  12   disease caused or aggravated by exposure to conditions of employment with SF BART. Id. ¶¶ 8,
Northern District of California
 United States District Court




                                  13   10, 12. In other words, all of these policies presumably cover Gonsolin’s injuries. The question is

                                  14   which of the policies covered Mr. Gonsolin’s injury.

                                  15                  The WCAB Litigation

                                  16          On November 20, 2006, Gonsolin filed his claim with the Workers’ Compensation

                                  17   Appeals Board (WCAB) alleging cumulative exposure to carcinogens while employed by SF

                                  18   BART (the “WCAB Action”). Id. ¶ 16. SF BART and Gonsolin jointly retained Dr. Revels M.

                                  19   Cayton as the Agreed Medical Examiner (AME) in that proceeding. Id. ¶ 17. Dr. Cayton

                                  20   examined Gonsolin, issued an initial AME report, and was deposed. Id. In his report and in his

                                  21   deposition, Dr. Cayton opined that Gonsolin’s multiple myeloma was medically caused by

                                  22   occupational exposure to benzene. Id. Dr. Cayton also testified that the general latency period for

                                  23   multiple myeloma was ten to twelve years (i.e., October 1994–October 1996), and that the average

                                  24   latency period was eight to ten years (i.e., from October 1996 to October 1998). Id. Dr. Cayton’s

                                  25   report identified a fifteen-year latency period. Id. ¶ 18.

                                  26          On December 14, 2007, SF BART and Gonsolin attended a settlement conference before

                                  27   the WCAB. Id. SF BART and Gonsolin stipulated that—notwithstanding their dispute regarding

                                  28   the injury date—they would stipulate to an injury date from November 1, 1990, through October
                                                                                          2
                                         Case 3:20-cv-04468-EMC Document 40 Filed 11/19/20 Page 3 of 11




                                   1   31, 1991. Id. In light of the uncertainty as to how long Gonsolin would survive, and to settle with

                                   2   Gonsolin, SF BART and Gonsolin stipulated to this injury date based on Dr. Cayton’s 12/06/2007

                                   3   report which found an injury date from 11/01/1990–10/31/1991. Id. SF BART and Gonsolin

                                   4   thereafter entered into a settlement agreement, which was approved by the WCAB’s

                                   5   administrative law judge (ALJ). Id.

                                   6                  SF BART’s Litigation Against Gen Re

                                   7          Initially, SF BART tendered Gonsolin’s claim to Gen Re, which was the corresponding

                                   8   excess insurance carrier on the injury date stipulated to in the WCAB Action. Id. ¶ 19. Gen Re

                                   9   began to indemnify SF BART for payments in excess of the retention. Id. Thereafter, a dispute

                                  10   arose between SF BART and Gen Re as to the injury date, and Gen Re refused to make additional

                                  11   reimbursements. Id. ¶ 20. On January 24, 2014, SF BART filed an action against Gen Re in state

                                  12   court, which was removed to federal court (the “Gen Re Action”). Id. ¶ 21. The district court
Northern District of California
 United States District Court




                                  13   concluded that Gen Re was not bound by the stipulated injury date from the WCAB Action and

                                  14   permitted Gen Re to relitigate the injury date. S.F. Bay Area Rapid Transit Dist. v. Gen. Reins.

                                  15   Corp., 111 F. Supp. 3d 1055 (N.D. Cal. 2015), aff'd, 726 F. App’x 562 (9th Cir. 2018)

                                  16   (unpublished) (finding that (1) issue preclusion did not prevent Gen Re from litigating the injury

                                  17   date because Gen Re was not in privity with SF BART in the workers’ compensation proceeding,

                                  18   and (2) equitable estoppel did not bar Gen Re from litigating the injury date because SF BART

                                  19   had knowledge that there was a dispute over the injury date). Because Dr. Cayton had passed

                                  20   away (Compl. ¶ 22), SF BART and Gen Re each retained separate medical experts to determine

                                  21   whether the injury date fell within Gen Re’s policy period. Id. ¶ 22. Both experts opined that the

                                  22   injury date did not fall within the injury date stipulated to in the WCAB Action. Id. ¶ 22. Thus,

                                  23   Gen Re prevailed. SF BART appealed. Id. ¶ 23.

                                  24          On March 6, 2018, the Ninth Circuit affirmed the district court’s ruling. See S.F. Bay Area

                                  25   Rapid Transit Dist. v. Gen. Reins. Corp., 726 F. App’x 562, 564 (9th Cir. 2018) (unpublished)

                                  26   (holding that the district court did not lack subject matter jurisdiction, California law did not

                                  27   preclude Gen Re from litigating the injury date determination in the coverage action, and Gen Re

                                  28   was not estopped from denying coverage).
                                                                                          3
                                           Case 3:20-cv-04468-EMC Document 40 Filed 11/19/20 Page 4 of 11




                                   1           Procedural Background in This Court

                                   2           SF BART filed the complaint at bar in the Superior Court of California, County of

                                   3   Alameda, on January 17, 2020, alleging two causes of action against Defendants Midwest,

                                   4   National, and Westport: (1) breach of contract; and (2) declaratory relief. See Compl. SF BART

                                   5   sought coverage for the underlying workers’ compensation notice. On July 6, 2020, Midwest

                                   6   removed the case to this Court. See id. On July 13, 2020, Defendants independently moved to

                                   7   dismiss. See Midwest Mot.; National Mot.; Westport Mot.

                                   8           As of the date of filing the complaint, SF BART paid a total of $1,829,750.91 to Gonsolin.

                                   9   Compl. ¶ 25. SF BART’s retention is $500,000. Id. To date, Gen Re reimbursed SF BART in the

                                  10   amount of $327,069.20. Id. SF BART continues to make payments to Gonsolin. Id.

                                  11                                               LEGAL STANDARD

                                  12           To overcome a Rule 12(b)(6) motion to dismiss after the Supreme Court’s decisions in
Northern District of California
 United States District Court




                                  13   Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007),

                                  14   a plaintiff’s “factual allegations [in the complaint] ‘must . . . suggest that the claim has at least a

                                  15   plausible chance of success.’” Levitt v. Yelp! Inc., 765 F.3d 1123, 1135 (9th Cir. 2014). The court

                                  16   “accept[s] factual allegations in the complaint as true and construe[s] the pleadings in the light

                                  17   most favorable to the nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d

                                  18   1025, 1031 (9th Cir. 2008). But “allegations in a complaint . . . may not simply recite the

                                  19   elements of a cause of action [and] must contain sufficient allegations of underlying facts to give

                                  20   fair notice and to enable the opposing party to defend itself effectively.” Levitt, 765 F.3d at 1135

                                  21   (quoting Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014)).1

                                  22   “A claim has facial plausibility when the Plaintiff pleads factual content that allows the court to

                                  23   draw the reasonable inference that the Defendant is liable for the misconduct alleged.” Iqbal, 556

                                  24   U.S. at 678. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

                                  25   more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550

                                  26

                                  27   1
                                         A court “need not . . . accept as true allegations that contradict matters properly subject to
                                  28   judicial notice or by exhibit.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
                                       2001).
                                                                                           4
                                         Case 3:20-cv-04468-EMC Document 40 Filed 11/19/20 Page 5 of 11




                                   1   U.S. at 557).

                                   2                            DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE

                                   3           In support of their motions to dismiss, Defendants request that the Court take judicial

                                   4   notice of certain documents. See Docket No. 16 (“Midwest RJN”); Docket No. 19 (“National

                                   5   RJN”); Docket No. 20-1 (“Westport RJN”). SF BART did not oppose Defendants’ requests for

                                   6   judicial notice. See Docket No. 26 (“Midwest Reply”), at 2.

                                   7           Courts in this District have granted judicial notice of WCAB files, including the claim

                                   8   filed, the compromise and release executed, and the order approving compromise and release. See

                                   9   e.g., Willis v. Baziak, No. C 97-3031 SI, 1998 WL 118183, at *1 (N.D. Cal. Feb. 25, 1998)

                                  10   (“Defendant requested and is hereby granted judicial notice of the Workers’ Compensation Claim

                                  11   filed by plaintiff with the California Workers’ Compensation Appeals Board on 11/26/86; the

                                  12   Compromise and Release executed by plaintiff for said claim, dated 3/31/89; and the Order
Northern District of California
 United States District Court




                                  13   Approving Compromise and Release issued by the WCAB on 4/10/89.”). These documents are

                                  14   proper for judicial notice. The authenticity of the documents is not contested. Lee v. City of Los

                                  15   Angeles, 250 F.3d 668, 688 (9th Cir. 2001); see also Minor v. FedEx Office & Print Servs., Inc.,

                                  16   182 F. Supp. 3d 966, (N.D. Cal. 2016) (“Proper subjects of judicial notice include . . . records of

                                  17   administrative agencies.”). Moreover, the doctrine of incorporation by reference applies because

                                  18   SF BART’s complaint relies on the documents.

                                  19                                    DEFENDANTS’ MOTION TO DISMISS

                                  20           Defendants argue that the Court should dismiss SF BART’s complaint because SF BART

                                  21   (1) is judicially estopped from relitigating the injury date; (2) is collaterally estopped from

                                  22   relitigating the injury date; (3) fails to sufficiently plead a claim for breach of contract; and (4)

                                  23   fails to sufficiently plead a claim for declaratory relief. See Midwest Mot., National Mot.,

                                  24   Westport Mot. They assert that SF BART is bound by the date of injury stipulated to in the

                                  25   workers’ compensation proceeding. None had policies in effect for that date. SF BART responds

                                  26   that judicial estoppel and collateral estoppel do not preclude it from litigating the injury date in the

                                  27   instant case and that these issues cannot be resolved at the pleading stage. See Docket No. 22

                                  28   (“Opp’n. to Wesport Mot.”), at 2. SF BART contends that the complaint sufficiently states a
                                                                                           5
                                         Case 3:20-cv-04468-EMC Document 40 Filed 11/19/20 Page 6 of 11




                                   1   claim for breach of contract and declaratory relief. Id. at 9. For the following reasons, the Court

                                   2   agrees with SF BART.

                                   3           Judicial Estoppel

                                   4           The Court finds that SF BART is not judicially estopped from litigating the injury date in

                                   5   the instant action. “[The] equitable doctrine is intended to prevent litigants from playing fast and

                                   6   loose with the judicial system by successfully obtaining an advantage in court on one theory, and

                                   7   then switching to an inconsistent theory to gain another advantage.” Arvin Kam Constr. Co. v.

                                   8   Env’t. Chem. Corp., No. 16-cv-02643-JD, 2019 WL 1598220, at *5 (N.D. Cal. Apr. 15, 2019). A

                                   9   court

                                  10                  generally consider[s] three factors when determining whether to
                                                      apply the doctrine of judicial estoppel. First, we determine whether
                                  11                  “a party’s later position [is] ‘clearly inconsistent’ with its earlier
                                                      position.” New Hampshire v. Maine, 532 U.S. 742, 750 (2001)
                                  12                  (citations omitted). Second, we inquire whether the party achieved
Northern District of California




                                                      success in the prior proceeding, since “judicial acceptance of an
 United States District Court




                                  13                  inconsistent position in a later proceeding would create ‘the
                                                      perception that either the first or the second court was misled.’” Id.
                                  14                  (citations omitted). Finally, we consider whether the party asserting
                                                      an inconsistent position would achieve an unfair advantage if not
                                  15                  estopped. Id. at 751.
                                  16   United Steelworkers of Am. v. Ret. Income Plan for Hourly-Rated Emps. of ASRCO, Inc., 512 F.3d

                                  17   555, 563 (9th Cir. 2008).

                                  18           Defendants’ judicial estoppel argument fails the second and third prongs of the United

                                  19   Steelworkers test. As to the second prong, SF BART did not succeed in the WCAB Action by

                                  20   stipulating to an injury date with Gonsolin. It paid a substantial sum to Gonsolin. Moreover, if

                                  21   this Court accepted a different injury date in the instant action, there would be no perception that

                                  22   the first court was misled. See id. It is not obvious that SF BART thereby obtained a particular

                                  23   advantage in the WCAB action. Moreover, SF BART did not mislead the prior district court for

                                  24   the same reason SF BART did not mislead the WCAB because its actions in that proceeding were

                                  25   also done in good faith as it was based on the finding by Dr. Cayton. See Rissetto v. Plumbers and

                                  26   Steamfitters Local 343, 94 F.3d 597, 604–05 (1996).

                                  27           As to the third prong, Defendants have not demonstrated how SF BART would achieve an

                                  28   unfair advantage over the Defendants here if not estopped. See United Steelworkers of Am., 512
                                                                                         6
                                         Case 3:20-cv-04468-EMC Document 40 Filed 11/19/20 Page 7 of 11




                                   1   F.3d at 563. SF BART is not attempting to recover multiple times based on inconsistent positions.

                                   2   Instead, SF BART seeks a determination of which insurance company is responsible for coverage;

                                   3   SF BART had coverage during most of Gonsolin’s employment with SF BART, and thus the

                                   4   question is which insurer is responsible.

                                   5           The Court declines to apply judicial estoppel to prevent SF BART from litigating the

                                   6   injury date in the instant action.

                                   7           Collateral Estoppel

                                   8           The Court also finds that SF BART is not collaterally estopped from litigating the injury

                                   9   date in the instant action. Under California law, the test for collateral estoppel has five prongs:

                                  10                   First, the issue sought to be precluded from relitigation must be
                                                       identical to that decided in the former proceeding. Second, this issue
                                  11                   must have been actually litigated in the former proceeding. Third, it
                                                       must have been necessarily decided in the former proceeding.
                                  12                   Fourth, the decision in the former proceeding must have been final
Northern District of California
 United States District Court




                                                       and on the merits. Finally, the party against whom preclusion is
                                  13                   sought must be the same as, or in privity with, the party to the
                                                       former proceeding.
                                  14

                                  15   Lucido v. Superior Court, 795 P.2d 1223, 1225 (Cal. 1990).

                                  16           To have preclusive effect in federal court, state administrative determinations must satisfy:

                                  17   (1) the state requirements for preclusion and (2) the requirements of fairness set out in United

                                  18   States v. Utah Constr. & Mining Co., 384 U.S. 394, 422 (1966). See Univ. of Tenn. v. Elliot, 478

                                  19   U.S. 788, 799 (1986); see also Misischia v. Pirie, 60 F.3d 626, 629 (9th Cir. 1995). The Utah

                                  20   Construction requirements are: “(1) that the administrative agency act in a judicial capacity, (2)

                                  21   that the agency resolve disputed issues of fact properly before it, and (3) that the parties have an

                                  22   adequate opportunity to litigate.” 384 U.S. at 422. The California Supreme Court, which has

                                  23   adopted the Utah Construction fairness requirements, has elaborated on when the requirements

                                  24   have been met. See Pac. Lumber Co. v. State Water Res. Control Bd., 126 P.3d 1040, 1054 (Cal.

                                  25   2006). “Indicia of [administrative] proceedings undertaken in a judicial capacity include a hearing

                                  26   before an impartial decision maker; testimony given under oath or affirmation; a party’s ability to

                                  27   subpoena, call, examine, and cross-examine witnesses, to introduce documentary evidence, and to

                                  28   make oral and written argument; the taking of a record of the proceeding; and a written statement
                                                                                         7
                                            Case 3:20-cv-04468-EMC Document 40 Filed 11/19/20 Page 8 of 11




                                   1   of reasons for the decision.” Id. at 1054–55. The California Supreme Court has noted that the

                                   2   enforcement of res judicata rules are more flexible in the context of administrative orders. See

                                   3   George Arakelian Farms, Inc. v. Agric. Labor Relations Bd., 783 P.2d 749, 755 (Cal. 1989).

                                   4   Furthermore,

                                   5                     [t]he key to a sound solution of problems of res judicata in
                                                         administrative law is recognition that the traditional principle of res
                                   6                     judicata as developed in the judicial system should be fully
                                                         applicable to some administrative action, that the principle should
                                   7                     not be applicable to other administrative action, and that much
                                                         administrative action should be subject to a qualified or relaxed set
                                   8                     of rules concerning res judicata.2
                                   9   Id. (quoting Hollywood Circle, Inc. v. Dep’t of Alcoholic Beverage Control, 361 P.2d 712, 714

                                  10   (Cal. 1961) (quoting 2 Davis, Administrative Law Treatise (1st ed. 1958) p. 568))). Therefore,

                                  11   this Court has flexibility to apply collateral estoppel based on the stipulated injury date from the

                                  12   WCAB, an administrative agency.
Northern District of California
 United States District Court




                                  13             Assuming arguendo the basic requirements of collateral estoppel were met as a stipulation

                                  14   may constitute a resolution of a factual issue, see Rymer v. Hagler, 260 Cal. Rptr. 76, 80 (App. 5th

                                  15   Dist. 1989) (“It is the opportunity to litigate that is important in [collateral estoppel] cases, not

                                  16   whether the litigant availed him or herself of the opportunity”), there are strong public policy

                                  17   arguments against applying collateral estoppel. California courts “have repeatedly looked to the

                                  18   public policies underlying” collateral estoppel before deciding to apply the defense. Murray v.

                                  19   Alaska Airlines, Inc., 237 P.3d 565, 577 (Cal. 2010).

                                  20             Collateral estoppel “is intended to preserve the integrity of the judicial system, promote

                                  21   judicial economy, and protect litigants from harassment by vexatious litigation.” Vandenberg v.

                                  22   Super. Ct., 982 P.2d 229, 237 (Cal. 1999). The “integrity of the judicial system” is not threatened

                                  23   by not applying collateral estoppel to the date of injury stipulated to in the WCAB action, because

                                  24   the district court in the Gen Re Action already found that Gen Re is not bound by the injury date

                                  25   from the WCAB Action. Compl. ¶ 21.

                                  26             Second, “judicial economy” is not undermined here because the WCAB Action did not

                                  27

                                  28   2
                                           While this quote discusses “res judicata,” collateral estoppel is mentioned earlier in the case.
                                                                                            8
                                          Case 3:20-cv-04468-EMC Document 40 Filed 11/19/20 Page 9 of 11




                                   1   involve a federal judge and courtroom, so judicial resources would not be used to decide the same

                                   2   issue twice. See Vandenberg, 982 P.2d at 240 (“[B]ecause private arbitration does not involve the

                                   3   use of a judge and a courtroom, later relitigation does not undermine judicial economy by

                                   4   requiring duplication of judicial resources to decide the same issue.”).

                                   5           Finally, Defendants who assert collateral estoppel were not party to the WCAB Action, so

                                   6   “the doctrine does not serve the policy against harassment by vexatious litigation.” Id. (“[W]hen

                                   7   collateral estoppel is being invoked by a nonparty to the private arbitration . . . the doctrine is

                                   8   asserted not to protect one who has already once prevailed against the same opponent on the same

                                   9   cause of action, but simply to gain vicarious advantage from a litigation victory won by another.”).

                                  10   Although the law recognizes non-mutual offensive collateral estoppel asserted by a non-party, see

                                  11   Rymer, 260 Cal. Rptr. at 80 (“[T]he party against whom [collateral estoppel] is asserted must have

                                  12   been a party or in privity with a party to the earlier action”), the core concern of the doctrine –
Northern District of California
 United States District Court




                                  13   preventing repetitive and harassing litigation – is not centrally implicated here.

                                  14           Indeed, the application of non-mutual collateral estoppel would, if anything, raise basic

                                  15   fairness questions. If collateral estoppel is applied here, SF BART would be left with a gap in

                                  16   insurance coverage even though it apparently had coverage from at least one insurer throughout

                                  17   the relevant time period. Applying collateral estoppel to SF BART would in fact create a windfall

                                  18   for the insurance companies; collectively, they would escape full coverage responsibility. While

                                  19   it could be argued that SF BART could have joined all the insurance companies in the Gen Re

                                  20   Action to avoid the “empty chain” problem, SF BART’s failure to do so did not result in any

                                  21   prejudice to Defendants. Indeed, even without collateral estoppel, they have actually obtained a

                                  22   benefit from SF BART’s decision to bring sequential actions; if this Court could find as a factual

                                  23   matter that the injury date is in fact the date stipulated to in the WCAB Action, SF BART would

                                  24   be left with a gap in coverage.

                                  25           Accordingly, this Court declines to apply collateral estoppel to prevent SF BART from

                                  26   litigating the injury date in the instant action.

                                  27           Breach of Contract

                                  28           A cause of action for breach of contract is comprised of: “(1) the contract, (2) plaintiff’s
                                                                                           9
                                         Case 3:20-cv-04468-EMC Document 40 Filed 11/19/20 Page 10 of 11




                                   1   performance or excuse for nonperformance, (3) defendant’s breach, and (4) the resulting damages

                                   2   to plaintiff. Durell v. Sharp Healthcare, 108 Cal. Rptr. 3d 682, 697 (Ct. App. 2010) (quoting

                                   3   Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 272 Cal. Rptr. 387, 395 (Ct. App. 1990), as modified

                                   4   on denial of reh’g (Oct. 31, 2001)). The Court finds that SF BART has pled all four elements for

                                   5   breach of contract: (1) the claim may be covered by Defendants’ policies; (2) SF BART has

                                   6   complied with the terms of the policies; (3) Defendants’ have breached their obligations to SF

                                   7   BART by failing to indemnify SF BART; and (4) SF BART has suffered monetary damages as a

                                   8   result of Defendants’ alleged breach of the policies. See Compl. ¶¶ 27–30.

                                   9          Accordingly, the Court DENIES Defendants’ motions to dismiss for failure to state a

                                  10   breach of contract claim.

                                  11          Declaratory Relief

                                  12          The Declaratory Judgment Act provides that “[i]n a case of actual controversy within its
Northern District of California
 United States District Court




                                  13   jurisdiction, any court of the United States . . . may declare the rights and other legal relations of

                                  14   any interested party seeking such declaration, whether or not further relief is or could be sought.”

                                  15   28 U.S.C. § 2201(a). To be subject to § 2201(a), a dispute must be “definite and concrete,

                                  16   touching the legal relations of parties having adverse legal interests,” “real and substantial,” and

                                  17   “admit of specific relief through a decree of a conclusive character, as distinguished from an

                                  18   opinion advising what the law would be upon a hypothetical state of facts.” MedImmune, Inc. v.

                                  19   Genentech, Inc., 549 U.S. 118, 127 (2007) (quoting Aetna Life Ins. Co. v. Haworth, 300 U.S. 227,

                                  20   240–41 (1937)). Similar to SF BART’s breach of contract cause of action, since the Court finds

                                  21   that judicial estoppel and collateral estoppel are inapplicable, thus permitting SF BART to litigate

                                  22   whether the injury date falls within one of Defendants’ policies, the Court DENIES Defendants’

                                  23   motions to dismiss SF BART’s cause of action for declaratory relief.

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                          10
                                        Case 3:20-cv-04468-EMC Document 40 Filed 11/19/20 Page 11 of 11




                                   1                                              CONCLUSION

                                   2          In sum, the Court GRANTS Defendants’ request for judicial notice in part and DENIES

                                   3   Defendants’ motions to dismiss.

                                   4          This order disposes of Docket Nos. 15, 18, and 20.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: November 19, 2020

                                   9

                                  10                                                 ______________________________________
                                                                                      EDWARD M. CHEN
                                  11                                                  United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      11
